In re: Shirley M. Breaux et al. applying for writs of certiorari, mandamus and prohibition and for a stay order. 161 So.2d 403.
Writ refused. The showing made does not warrant the exercise of our supervisory jurisdiction.
McCALEB, J., is of the opinion that a writ should be granted mainly on the ground that two judges (a minority) of the Court of Appeal were without authority to summarily dismiss a remedial writ, once granted, without a contradictory hearing before the Court and an opinion assigning reasons for its action as prescribed by Section 1 of Article 7 of the Constitution.